Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission File Number 001-33695 Andalay Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0181035 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2071 Ringwood Ave., Unit C, San Jose, CA (Address of principal executive offices) (Zip Code) (408)402-9400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of August 11, 2014, 241,278,204 shares of the issuer’s common stock, par value $0.001 per share, were outstanding (including non-vested restricted shares). Table of Contents TABLE OF CONTENTS PART I -FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Comprehensive Loss 3 Condensed Consolidated Statements of Changes in Redeemable Convertible Preferred Stock and Stockholders’ Deficit 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 33 Item 1A. Risk Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 3.Defaults upon Senior Securities. 44 Item 4.Mine Safety Disclosure 44 Item 5. Other Information. 44 Item 6. Exhibits. 45 SIGNATURES 46 Exhibit Index 47 EX-31 Section 302 Certification of CEO and CFO EX-32 Section 906 Certification of CEO and CFO 1 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Andalay Solar, Inc. Condensed Consolidated Balance Sheets June 30, 2014 (unaudited) December 31, 2013 Assets Current assets: Cash $ $ Accounts receivable, net Other receivables — Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Patents, net Other assets, net Assets of discontinued operations – long-term Total assets $ $ Liabilities, Redeemable Convertible Preferred Stock and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued liabilities Accrued warranty Credit facility Capital lease obligations – current portion — Derivative liability – embedded conversion feature Current portion of long-term debt Convertible notes – short-term Liabilities of discontinued operations Total current liabilities Convertible notes, less current portion (net of discount) Total liabilities Commitments and contingencies (Note 17) Series C convertible redeemable preferred stock, $0.001 par value; 0 and 87 issued and outstanding as of June 30, 2014 and December 31, 2013, respectively — Series D convertible redeemable preferred stock, $0.001 par value; 90 and 860 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Stockholders’ deficit: Series B convertible redeemable preferred stock, $0.001 par value; 0 and 467 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively — Common stock, $0.001 par value; 500,000,000 shares authorized; 217,350,775 and 116,339,293 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities, redeemable convertible preferred stock and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents Andalay Solar, Inc. Condensed Consolidated Statements of Comprehensive Loss (Unaudited) ThreeMonthsEnded June 30, SixMonthsEnded June 30, Net revenue $ Cost of goods sold Gross profit (loss) ) ) Operating expenses Sales and marketing General and administrative Total operating expenses Loss from continuing operations ) Other income (expense) Interest income (expense), net ) Adjustment to the fair value of embedded derivatives — ) — Adjustment to the fair value of common stock warrants — 2 — 9 Settlement of prior debt owed — Total other income (expense), net ) Loss before provision for income taxes and discontinued operations ) Provision for income taxes — Net loss from continuing operations ) Net income from discontinued operations, net of tax (Note 3) — — Net loss ) Preferred stock dividend ) Preferred deemed dividend — ) — ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss attributable to common stockholders per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average shares used in computing loss per common share: The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Andalay Solar, Inc. Condensed Consolidated Statements of Changes in Redeemable Convertible Preferred Stock and Stockholders’ Deficit (Unaudited) Series C Convertible Redeemable Preferred Stock Series D Convertible Redeemable Preferred Stock Series B Convertible Redeemable Preferred Stock Common Stock Number ofShares Amount Number ofShares Amount Number ofShares Amount Number ofShares Amount Additional Paid-in Capital Accumulated Deficit Stockholders' Equity (Deficit) Balance as of January 1, 2014 87 $ ) $ ) Issuance of common stock pursuant to registration statement — Issuance of common stock upon conversion of note payable — Conversion of Series B Convertible Redeemable preferred stock to common stock — ) ) — — Conversion of Series C Convertible Redeemable preferred stock to common stock ) ) — Conversion of Series D Convertible Redeemable preferred stock to common stock — — ) ) — — — Convertible Redeemable Preferred Stock dividends paid in common stock — ) — Placement agent and registration fees and other direct costs — ) — ) Convertible note embedded derivative and warrants: accretion of note to face value — Grants of restricted stock, net of forfeitures and upon exercise or expiration of warrants — ) ) ) — ) Stock-based compensation — Net loss — ) ) Balance as of June 30, 2014 — $
